Name: Commission Regulation (EEC) No 3424/81 of 30 November 1981 amending Regulation (EEC) No 3203/81 on the supply of common wheat flour and maize meal to Jamaica as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 345/52 1 . 12. 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3424/81 of 30 November 1981 amending Regulation (EEC) No 3203/81 on the supply of common wheat flour and maize meal to Jamaica as food aid whereas the packaging has been found unsuitable for common wheat flour and the type of bag should there ­ fore be specified for that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 696/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid (4), Whereas Commission Regulation (EEC) No 3203/81 of 9 November 1981 on the supply of common wheat flour and maize meal to Jamaica as food aid (*) provides for the same packaging for both products ; The following is hereby added to point 10 'packaging in the Annex to Regulation (EEC) No 3203/81 : 'Common wheat flour shall be packed in new polypropylene bags of a minimum weight of 125 grams, with a net content of 50 kilograms.' Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 198, 20 . 7. 1981 , p . 2. (3) OJ No L 281 , 1 . 11 . 1975, p. 89. (4) OJ No L 83, 30. 3 . 1976, p. 8 . H OJ No L 322, 11 . 11 . 1981 , p. 11